      Case 1:18-cv-06471-ER Document 185 Filed 05/03/21 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
STATES OF NEW YORK, et al. ,

                           Plaintiffs,                    No. 18-CV-06471 (ER)

                   V.

U.S. DEPARTMENT OF JUSTICE, et al. ,                      STIPULATION OF DISMISSAL

                           Defendants.



       WHEREAS in 2018, Plaintiffs- the States of New York, Connecticut, New Jersey, Rhode

Island, and Washington, and the Commonwealths of Massachusetts and Virginia-commenced

this action challenging certain conditions imposed by Defendants- United States Department of

Justice and Merrick P. Garland, in his official capacity as the Attorney General of the United

States---on grants awarded to Plaintiffs under the Edward Byrne Memorial Justice Assistance

Grant program for fiscal years 2017 and 2018;

       WHEREAS on April 22, 2021 , Defendants issued a written determination that they would

no longer enforce or apply the conditions challenged in this action by Plaintiffs; and

       WHEREAS Plaintiffs, by and through their counsel, pursuant to Federal Rule of Civil

Procedure 41 (a), now seek to withdraw and dismiss all claims against Defendants;

       NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED UPON, by and

among the undersigned, on behalf of all parties who have appeared in this action, as follows:

       1.      Pursuant to Federal Rule of Civil Procedure 41 (a)(l )(A)(ii), all claims in above-

captioned action against Defendants are dismissed without prejudice, with each party bearing their

own costs, expenses, and attorney's fees.

       2.      This stipulation may be executed in any number of counterparts, all of which taken
 Case 1:18-cv-06471-ER Document 185 Filed 05/03/21 Page 2 of 2




 together shall constitute one stipulation, and may be executed by facsimile or clectronically-

 transrni1ted signature.

        3.      This stipulation may be filed with the Court by any party \\ithout funhcr notice.

  Dated: April 30, 2021                               Dated: Apri l 30, 202 I

  LETITIA JAMES                                       Brian Boynton
  Attorney General                                    Acting Assistant Attorney General
  State ofNew York
                                                      Brigham J. Bo,,.,cn
                                                      Assistant Branch Director



                                                     Charles E.T. Roberts
                                                     Trial Attorney
                                                     United States Department of Justice
                                                     Civi l Division. Federal Programs Branch
                                                     11 00 L Street, NW
                                                     Washington. DC 20001
                                                     Tel: (202) 305-8628

  Counsel for Plaintiffs                             Counsel for Defendants



SO ORDERED:                                       Date: May 3, 2021
                                                  New York, New York
_____________________________
HON. EDGARDO RAMOS
UNITED STATES DISTRICT JUDGE
